Citation Nr: 1644008	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  14-20 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), major depressive disorder, bipolar disorder, dysthymia, and personality disorder.

2. Whether new and material evidence has been received to reopen a claim for service connection for headaches, to include as secondary to service-connected arthritis of the lumbar spine.

3. Whether new and material evidence has been received to reopen a claim for service connection for hypertension also claimed as high blood pressure, to include as secondary to service-connected arthritis of the lumbar spine.

4. Whether new and material evidence has been received to reopen a claim for service connection for benign prostatic hypertrophy (BPH).

5. Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

6. Entitlement to service connection for PTSD.

7. Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

8. Entitlement to service connection for headaches, to include as secondary to service-connected arthritis of the lumbar spine.

9. Entitlement to service connection for hypertension, to include as secondary to service-connected arthritis of the lumbar spine.

10. Entitlement to service connection for sleep apnea.

11. Entitlement to a disability rating in excess of 40 percent for arthritis of the lumbar spine.

12. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to June 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A hearing was held in May 2016 by means of video conferencing equipment with the Veteran in St. Petersburg, Florida before the undersigned Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD, entitlement to an increased rating for arthritis of the lumbar spine, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1. The Board denied the Veteran's request to reopen his claim for service connection for an acquired psychiatric disorder, to include PTSD, in an April 2008 decision; unappealed Board decisions are final.

2. Since April 2008, the Veteran has provided new and material evidence pertinent to his claim for service connection for an acquired psychiatric disorder, to include PTSD, and the claim is reopened for consideration on the merits.

3. The RO denied reopening the Veteran's claims for service connection for headaches and hypertension in January 2008; the Veteran did not appeal the rating decision or provide new and material evidence within one year of the issuance of the decision.

4. Since January 2008, the Veteran has provided new and material evidence pertinent to his claims for service connection for headaches and hypertension and the claims are reopened for consideration on the merits.

5. The RO denied claims for service connection for BPH and diabetes mellitus, type II in a May 2010 rating decision; the Veteran did not appeal the rating decision or provide new and material evidence within one year of the issuance of the decision.

6. Since May 2010, the Veteran has not provided evidence that is both new and material in support of claims for service connection for BPH or diabetes mellitus, type II; thus, the claims are not reopened for consideration on the merits.

7. The Veteran does not have a diagnosis of PTSD based on a verified stressor.

8. The Veteran's headaches did not manifest during service or as a result of service and are not due to and have not been aggravated by his service-connected arthritis of the lumbar spine.

9. The Veteran's hypertension did not manifest during service or within one year of separation from service and are not due to and have not been aggravated by his service-connected arthritis of the lumbar spine.

10. The Veteran's sleep apnea is not related to service.


CONCLUSIONS OF LAW

1. The April 2008 Board decision that denied reopening the claim for service connection for an acquired psychiatric disorder, to include PTSD is final.  38 U.S.C.A. § 7103 (West 2014); 38 C.F.R. § 20.1100 (2015).

2. The criteria for reopening the claims for service connection for an acquired psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1101 (2015).

3. The January 2008 rating decision that denied reopening the Veteran's claims for service connection for headaches and hypertension is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

4. The criteria for reopening the claims for service connection for headaches and hypertension have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1101 (2015).

5. The May 2010 rating decision that denied the Veteran's claims for service connection for BPH and diabetes mellitus, type II is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

6. The criteria for reopening the claims for service connection for BPH and diabetes mellitus, type II have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1101 (2015).

7. The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

8. The criteria for service connection for headaches, to include as secondary to service-connected arthritis of the lumbar spine, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

9. The criteria for service connection for hypertension, to include as secondary to service-connected arthritis of the lumbar spine, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

10. The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The duty to notify was satisfied by way of letters sent to the Veteran in October 2008, February 2008, March 2009, March 2010, and March 2014 that fully addressed all notice elements and were sent prior to the initial RO decisions adjudicating these matters.  The letters informed the Veteran of the evidence required to substantiate the claim for service connection, how to reopen his previously denied claims, how to substantiate a claim for an increased rating, and how to support his claim for a TDIU.  The letters notified him of his and VA's respective duties for obtaining evidence.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records, private treatment records, and records from the Social Security Administration.  The Veteran submitted treatment records and personal statements.  He was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.

The Veteran was afforded a VA examination in January 2010 for hypertension, headaches, and acquired psychiatric disorders.  The examiners reviewed the claims file and examined the Veteran.  Opinions were provided addressing the etiology of the Veteran's disabilities.  However, the opinions addressing hypertension and headaches are inadequate for rating purposes because the examiner did not address whether the Veteran's medications prescribed for his service-connected spine disability aggravated his hypertension or headaches.

Additional opinions were obtained in April 2014 addressing the etiology of the Veteran's hypertension and headaches.  The examiner reviewed the claims file and medical literature, and provided detailed opinions addressing the etiology of the Veteran's disabilities.  Thus, the opinions are adequate for rating purposes.

A VA examination was not provided for sleep apnea.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no competent and credible evidence establishing that an event, injury, or disease occurred in service that may have caused the Veteran's sleep apnea.  The competent and credible evidence shows no indication that sleep apnea may be associated with the Veteran's service.  Consequently, the low threshold under McLendon has not been met and VA is not required to provide a VA Compensation and Pension examination in this instance.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. New and Material Evidence

Generally, a claim which has been denied in a Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7103, 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

"The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither required nor permitted to analyze the merits of a previously disallowed claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other standard than that articulated in the regulation applies to the determination whether evidence is new and material.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

A. Acquired Psychiatric Disorders

The Veteran seeks to reopen his claim for service connection for an acquired psychiatric disorder, to include PTSD.  The RO and the Board have denied the Veteran's claim on several occasions.  Most recently, in an April 2008 decision, the Board found the Veteran had not presented new and material evidence to reopen his claim for consideration on the merits.  Board decisions are final.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.

By way of history, the RO denied service connection for personality disorder in December 1979 because personality disorders are congenital or developmental disorders and not subject to service connection.  Over the years, the RO and the Board denied the Veteran's requests to reopen his claim for service connection for an acquired psychiatric disorder, to include entitlement to service connection for PTSD.

Since the Board's April 2008 decision, the Veteran has presented evidence of a current diagnosis of PTSD, as well as other diagnoses such as including bipolar disorder and anxiety.  The RO has also obtained opinions from VA examiners which address the etiology of his acquired psychiatric disorders.  Given the new evidence and in light of the low threshold in Shade, the Board finds that new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder.  Due to the nature of the requirements for service connection for PTSD, as noted on the title page, the Board has split these issues into entitlement to service connection for PTSD and entitlement to service connection for an acquired psychiatric disorder other than PTSD.  To the extent that these claims are reopened for consideration on the merits, the Veteran's claims are granted.



B. Headaches & Hypertension

The Veteran seeks to reopen his claims for service connection for headaches and hypertension, both to include as secondary to his service-connected arthritis of the lumbar spine.  The RO most recently denied reopening these claims in January 2008 because the Veteran did not present new and material evidence in support of his claims.  While he filed a new claim for service connection in October 2008, he did not express disagreement with the January 2008 rating decision or present new and material evidence within one year of the issuance of the January 2008 rating decision.  Therefore, the January 2008 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2015).

By way of history, the RO initially denied service connection for headaches in June 1986, finding that the headaches existed prior to service.  Over the years the RO continued to deny reopening the claim because the Veteran presented no evidence of a nexus between headaches and service.  Similarly, the RO initially denied service connection for hypertension in an August 1991 decision because the Veteran had not presented evidence of a nexus between the disability and service.

Since the January 2008 rating decision, the Veteran has presented new medical evidence suggesting a nexus between his medication for his service-connected spine disability and his hypertension.  The RO also afforded him VA examinations to obtain etiology opinions for both disabilities.  Given the new evidence and in light of the low threshold in Shade, the Board finds that new and material evidence has been received to reopen the claims for service connection for headaches and hypertension.  To the extent that these claims are reopened for consideration on the merits, the Veteran's claims are granted.

C. Benign Prostatic Hypertrophy and Diabetes Mellitus, Type II

The Veteran seeks to reopen his claims for service connection for BPH, to include as secondary to service-connected arthritis of the lumbar spine, and diabetes mellitus, type II, to include as due to herbicide exposure.  The RO denied the Veteran's claims in a May 2010 rating decision.  The Veteran did not submit a notice of disagreement or provide new and material evidence pertaining to the claims within one year of the issuance of the rating decision.  Therefore, the May 2010 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

In May 2010, the RO denied service connection for BPH because the evidence showed no nexus between the disability and service or a service-connected disability.  The RO also denied service connection for diabetes mellitus, type II because the evidence did not show that the Veteran had been exposed to herbicides or that the disability was otherwise related to service.  Treatment records have been submitted since May 2010; however, the records are cumulative of the evidence that was of record at the time of the May 2010 rating decision.  No evidence, lay or medical, has been provided that is both new and material to the Veteran's claims for service connection for BPH or diabetes mellitus, type II.  At most, the evidence continues to show diagnoses of both disabilities.  Consequently, without receipt of evidence that is both new and material to the Veteran's claims, his claims for service connection for BPH and diabetes mellitus, type II cannot be reopened for consideration on the merits.  The appeals are denied.

III. Service Connection

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology; however, this method may be used only for the chronic disabilities noted in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hypertension is listed 

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a) (2014).  To prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, 8 Vet. App. 374.

Certain chronic disabilities, such as hypertension, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

A. PTSD

The Veteran seeks service connection for PTSD.  To establish entitlement to service connection for PTSD a veteran must provide: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a) (2014), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  

The Board observes 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130 were updated via an interim final rule, made immediately effective August 4, 2014, in part to substitute references to the DSM-V for the DSM-IV.  The Secretary directed that the changes be applied to applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, but not to claims certified to or pending before the Board, the United States Court of Appeals for Veterans Claims (Court), or the United States Court of Appeals for the Federal Circuit.  79 Fed. Reg. 45, 093, 45,094-096 (Aug. 4, 2014); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) ("where [a] law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to [the] appellant should . . . apply unless Congress provided otherwise or permitted the [Secretary] to do otherwise and the Secretary did so").  As the Veteran's claim was initially certified to the Board in January 2015, only the updated versions of 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130 apply.

Effective July 13, 2010, VA amended its adjudication regulations by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Board observes that the primary effect of the amendment of 38 C.F.R. § 3.304(f)(3) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's 'fear of hostile military or terrorist activity.'  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA or VA contracted psychiatrist or psychologist.

In adjudicating a claim of entitlement to service connection for PTSD, the Board is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in 'combat with the enemy' or was a POW as established by official records, including recognized military combat citations or other supportive evidence.  If the VA determines that the Veteran engaged in combat with the enemy or was a POW and the alleged stressor is combat or POW related, then the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be 'satisfactory,' i.e., credible and 'consistent with the circumstances, conditions or hardships of service.'  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, however, VA determines that the Veteran did not engage in combat with the enemy or was a POW, or that the Veteran engaged in combat with the enemy or was a POW, but the alleged stressor is not combat or POW related, the Veteran's lay testimony by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the Veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 128 (1997).

In this case, service connection for PTSD is not warranted because the Veteran does not have a diagnosis of PTSD based on a verified stressor.  The Board observes that the Veteran was not treated for PTSD during service.  He also did not serve in combat and was not a POW, thus his statements alone cannot corroborate his PTSD stressors.  The evidence also does not show the Veteran was in a situation where he feared hostile military or terrorist activity.  Specifically, the evidence does not show that he experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Over the years, the Veteran has contended that he has PTSD as a result of his incarceration during service and the abuse he endured at the hands of his superiors during service.  However, the Veteran does not have a diagnosis of PTSD based on this unverified stressor.

The Veteran had a psychiatric assessment in March 2009.  He reported that he was a medic at the rifle range during basic training and that soldiers would shoot themselves.  He indicated that medics were the first to be shot because medics were "good target practice."  He reported seeing men with their heads shot off and indicated that soldiers were shot twice per week and about two died per month during service.  The provider's diagnosis included PTSD.

In an April 2009 stressor statement, the Veteran indicated that as a medic during service, he witnessed two soldiers shoot themselves.  Both soldiers died.  He reported that the incidents occurred in June and October 1971.

In July 2009, the RO indicated that VA was unable to verify the Veteran's stressor without more information.  In August 2009, the RO sent the Veteran a letter indicating that he needed to provide additional detail about his stressful events in service for verification with the U.S. Army Joint Services Records Research Center (JSRRC).  During a September 2009 telephone call, the Veteran reported that in February or March of 1972 he witnessed the shooting incidents and transported the injured to the emergency room for additional support.  He noted his First Sergeant's name.

During a follow up telephone call with the Veteran in October 2009, the Veteran indicated that he had no further information to provide.  In October 2009, the RO was unable to verify the Veteran's stressor.  

In April 2014, the RO made a formal finding that the Veteran's stressors were unable to be verified without additional information.  The RO noted that while the Veteran reported observing the suicides of two soldiers, he could not provide the names, the dates, the places, the units of assignment at the time of the incidents, a detailed description of the event, or other appropriate information to aid in verification of his stressors.  The RO outlined the efforts made in an attempt to obtain this information from the Veteran.

Consequently, while treatment records may show a diagnosis of PTSD based on the Veteran's report of observing the deaths of fellow soldiers during service, his statements have not been verified.  Without a diagnosis of PTSD based on verified stressors, service connection for PTSD cannot be granted.  The appeal is denied.

B. Headaches 

The Veteran seeks service connection for headaches.  Service treatment records show complaint of headaches in March 1971.  One record notes the Veteran's report of a two year history of headaches.  The diagnosis was tension headaches.  Another record indicates that the Veteran had chronic headaches due to marching or standing out in the sun.  In April 1971, he was diagnosed with tension headaches.  

The Veteran's report of medical history (RMH) form and entrance examination show no report or diagnosis of headaches an entry to service.  At separation from service, headaches were not indicated on the separation examination.  

The Veteran reported having severe headaches in December 1976.  In a March 1982 statement, the Veteran reported that he was treated during service for pneumonia, which subsequently caused him to have headaches when he became overheated.

VA treatment records show report of headaches and dizziness in September 1985.  An October 1986 treatment record indicates report of migraines, which the provider indicated were actually frontal headaches that occurred usually when the Veteran was tired.  In a December 1988 statement, the Veteran indicated his belief that a flu shot he received during service caused him to black out for two days and caused residual headaches.  Subsequent reports note headaches when overheating or with elevated blood pressure.

In January 2010, a VA examiner opined that lumbar spine arthritis does not cause headaches.  The examiner stated that the Veteran would have headaches even without having the spine condition.  She did not indicate whether the spine condition, to include medications used to treat the condition, aggravates the headache disability.

Another opinion was obtained in April 2014.  The examiner reviewed the claims file and found that the Veteran's headaches are not related to the headaches reported during service.  The examiner noted that on March 2, 1971, the Veteran reported having headaches that had been present for the past two years.  The diagnosis was tension headaches.  On March 26, 1971, the Veteran described chronic headaches that were usually caused by marching or standing out in the sun.  He was treated for a tension headache on April 29, 1971.  The examiner observed that there were no further visits for headaches or similar conditions.  He concluded that chronicity was not established for headaches as there were no ongoing visits for it while on active duty.  The examiner also found the Veteran did not have any long term reassignments from his regular duties, hospitalizations, operations, medical board evaluations, or early discharges due to headaches.  Shortly after the Veteran's discharge from the service, there was no continuity of complaints or treatment in the private sector.  The examiner explained that the importance of the above information indicates that the headaches during service were minor events which did not appear to have been associated with any significant complications.  The in-service events can be considered to have been resolved by the records seen.  Consequently, the examiner found it more likely that no future residual problems would be expected from these situations.

The examiner stated that an alternative explanation exists for the presence of the Veteran's current headaches, which have been diagnosed as chronic headaches according to the January, 2010 examiner, as due to hypertension by the primary care note of November 30, 2009.  The examiner also indicated that headaches are a common presentation in the general population with about 90% experiencing at least one episode a year.  Headaches do not necessarily lead to chronicity.  The examiner stated that it is more likely that the headaches the Veteran had in service fell into this broad category and the current headaches arose long after he left the service.  The examiner stated that the type of headaches the Veteran has now is not the same type as what he had in service, nor were they caused by the in-service headaches.

The examiner also opined that the Veteran's current headaches are less likely than not due to his service-connected arthritis of the lumbar spine, to include aggravation of the headaches by the arthritis of the lumbar spine and/or medications prescribed to treat it.  The examiner explained that lumbar spine arthritis does not have the complication of having associated headaches.  As stated previously, headaches are a common medical complaint.  Though lumbar spine arthritis is present, it would be only a coincidental finding since there is no anatomical association so as to produce headaches from it.  The examiner stated that an aggravation of the headaches from lumbar spine arthritis would follow the same line reasoning, i.e. there is no anatomical association between the lumbar spine arthritis and headaches.

Regarding causation and aggravation of the headaches by medications used to treat the lumbar spine arthritis, the examiner listed the medications used to treat the spine.  According to the examiner, the Veteran has been prescribed Lidocaine ointment, Menthol Salicylate cream, Acetaminophen, Oxycodone/Acetaminophen, Salsalate.  According to Up To Date, there was no mention of headaches as a significant adverse reaction to these medications.  The Veteran was also prescribed Etodolac, which is associated with a less than 1% incidence of headaches according to Up To Date.  Also prescribed was Methocarbamol, which Up To Date notes headache frequency as not defined.  However, according to EHealthMe on March, 17, 2014, 2,444 people reported to have side effects when taking Robaxin.  Among them, 218 people (8.92%) had headache.  Up To Date noted headaches were reported in 3 to 9 percent of users of Naproxen, 1 to 3 percent of users of Ibuprofen, and 3 to 4 percent of users of Soma.  Regarding Codeine, Up To Date noted headaches as frequency not defined; however, according to EHealthMe on March, 18, 2014, 2,021 people reported to have side effects when taking Codeine.  Among them, 102 people (5.05%) had headache.  The examiner stated that with the peak headache incidence being less than 10 percent with these medications, it would be unlikely that a causation or aggravation would arise from them given such a low incidence.

The Board has considered the Veteran's lay statements indicating onset and continuity of headaches since service.  During his hearing before the Board, the Veteran testified that he started getting headaches during service when he had pneumonia and when he started doing long marches and became overheated.  He indicated that he was treated 4 or 5 times for headaches during service.  He testified that he had headaches all the time subsequent to service, starting in 1972 or 1973.

Unfortunately, while the Veteran is competent to report his symptoms, he is not competent to indicate the etiology of his current headaches.  In this case, the Board finds more probative the opinion from the April 2014 VA examiner, who found that the Veteran's headaches during service had resolved after the April 1971 treatment with no residuals, and more importantly, found that the current headaches were not the same type of headaches described during service.

In this case, the separation examination showed no complaint or diagnosis of headaches.  The competent and credible evidence shows complaints of headaches over the years but that the current headache disability is different that the headaches described during service.  Moreover, the VA examiner found no relationship between the Veteran's current headaches and service or his headaches and his service-connected lumbar spine arthritis or medication used to treat arthritis.  At most, in support of the Veteran's claim are his statements which, as discussed above, are not competent to prove a relationship between his disability and service since he does not have the medical expertise to make such a finding.  His medic experience as a "cast man" more than 40 years ago during service is not sufficient to render the Veteran competent to opine on such matters.

In this case, the Board finds the preponderance of the evidence is against service connection for headaches on a direct and secondary basis.  Without a nexus between the Veteran's headaches and service or his service-connected spine disability, service connection cannot be granted.  The benefit-of-the-doubt rule does not apply and the appeal is denied.  Gilbert, 1 Vet. App. 49, 54.

C. Hypertension

The Veteran seeks service connection for hypertension as secondary to his service-connected spine disability.  The Board observes that service treatment records do not show hypertension during service.  Treatment records also fail to show that the condition manifested to a degree of 10 percent within one year of separation from service.  In fact, none of the competent and credible evidence suggests that hypertension is directly related to service.

In an October 2009 psychiatric discharge summary from ECBH, the provider noted that a physical examination was performed by Dr. D.N. and that Dr. D.N. found the Veteran's hypertension was not well-controlled.  Dr. D.N. felt that the condition could have been due to the Veteran's chronic use of nonsteroidal anti-inflammatory medications.  

In January 2010, a VA examiner conducted an examination and opined that the Veteran's hypertension was not caused by the Veteran's arthritis of the lumbar spine because lumbar spine arthritis does not cause hypertension.  The examiner stated that the Veteran would have hypertension even without having the spine condition.  She did not indicate whether the spine condition, to include medications used to treat the condition, aggravates his hypertension.

Another opinion was obtained in April 2014.  The examiner reviewed the claims file and opined that it is less likely than not that the Veteran's hypertension is caused by or aggravated by the Veteran's lumbar spine arthritis or the medications prescribed to treat his arthritis.  The examiner stated that the risk factors for hypertension include that of race, obesity, salt intake, excess alcohol intake, physical inactivity, hyperlipidemia, and certain personality traits.  Hypertension may be caused by primary renal disease, oral contraceptives, anti-inflammatory agents and many anti-depressants, pheochromocytoma, primary aldosteronism, Cushing's syndrome, sleep apnea, and coarctation of the aorta.  However lumbar spine arthritis is not mentioned as a risk factor or causation in the medical literature for hypertension.  While it may be associated with episodes of elevated blood pressures, these episodes are transient and by no means lead to sustained hypertension values.

Regarding aggravation of hypertension by lumbar spine arthritis, the examiner noted the Veteran's vital sign readings have predominantly shown diastolic values less than 100 over several years.  The examiner observed no complications that have arisen from the hypertension.  It has been managed with medications on an outpatient basis with no recurring hospitalizations or operations for it.  Consequently the lumbar spine arthritis would not be responsible for an aggravation of the hypertension.

Regarding causation or aggravation of hypertension due to medications prescribed to treat the arthritis of the lumbar spine, the examiner stated the Veteran has been prescribed Lidocaine ointment, Menthol Salicylate cream, Acetaminophen, Oxycodone/Acetaminophen, Methocarbamol, Salsalate, and Soma.  According to Up To Date, the examiner found no mention of hypertension as a significant adverse reaction to these medications.  Etodolac, Naproxen, and Ibuprofen are associated with a less than 1% incidence of hypertension according to Up To Date.  Regarding Codeine, Up To Date noted hypertension as frequency not defined; however, but according to EHealthMe on April, 9, 2014, 2,021 people reported to have side effects when taking Codeine.  Among them, 80 people (3.96%) had high blood pressure at times since 1993 according to the records in Capri.  Therefore, with the peak hypertension incidence being less than 1% with these medications, it would be unlikely that a causation or aggravation would arise from them given such a low percentage.

The Board has considered the Veteran's lay statements.  During his hearing before the Board, the Veteran testified that he had been treating his hypertension for approximately 40 years.  He started taking medication for the condition after service.  Unfortunately, while the Veteran is competent to report his symptoms, he is not competent to indicate the etiology of his current hypertension.  In this case, the Board finds more probative the service treatment records which show no treatment for hypertension during service.  Further, treatment records do not show that hypertension manifested to a degree of 10 percent within one year of separation from service or that the condition is otherwise related to service.  Regarding secondary service connection, the Board finds more probative the opinion from the April 2014 VA examiner, who found that the Veteran's hypertension is not in any way related to his service-connected spine disability.  As noted above, the Veteran had limited medical training as a medic during service; however, hypertension and its etiology cannot be determined without specialized knowledge and testing, which the Veteran does not have and/or have access to.  Thus, the Veteran's assertions of any nexus between hypertension and service or a service-connected disability have no probative value.

The Board has considered the finding from Dr. D.N., indicating that uncontrolled hypertension could have been due to the Veteran's chronic use of nonsteroidal anti-inflammatory medications.  However, this finding is speculative in nature and medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible: and "it is within the realm of medical possibility" too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection).  A finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102.

In this case, the Board finds the preponderance of the evidence is against service connection for hypertension on presumptive, direct and secondary bases.  The Veteran's hypertension did not manifest to a degree of 10 percent within one year of separation from service, and without a nexus between the Veteran's hypertension and service or his service-connected spine disability, service connection cannot be granted.  The benefit-of-the-doubt rule does not apply and the appeal is denied.  Gilbert, 1 Vet. App. 49, 54.

D. Sleep Apnea

The Veteran seeks service connection for sleep apnea.  Treatment records show a current diagnosis of sleep apnea; thus, element one for service connection has been met.  However, the evidence does not show a nexus between sleep apnea and service.  Service treatment records are completely silent for findings or treatment of sleep apnea.  Further, there is no indication of an event, injury or disease during service that caused the condition.  The Board observes that the Veteran was diagnosed with sleep apnea in March 2011, approximately 40 years after separation from service.  

At most, in support of the Veteran's claim are his lay statements.  During his hearing before the Board, the Veteran testified that he had had symptoms of sleep apnea since separation from service.  He noted trouble sleeping and nightmares, and testified that he eventually had a sleep study that diagnosed sleep apnea.  The Board acknowledges that the Veteran is competent to report his symptoms of sleep disturbance.  Further, he was a medic during service.  However, despite his limited medical training as a medic many years ago, sleep apnea requires testing and medical expertise to determine the diagnosis and etiology of the disability.  As a layperson, the Veteran is not competent to attest to either the diagnosis or etiology of sleep apnea, to include attributing his past sleep symptoms to a diagnosis of sleep apnea rendered in 2011.  As such, the Veteran's assertions are afforded little probative weight.

In this case, there is no competent and credible evidence establishing that an event, injury, or disease occurred in service that may have caused the Veteran's sleep apnea.  The competent and credible evidence shows no indication that sleep apnea may be associated with the Veteran's service.  

In summary, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable, and the claim for service connection for sleep apnea must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

New and material evidence has been received to reopen claims for service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), major depressive disorder, bipolar disorder, dysthymia, and personality disorder; headaches, to include as secondary to service-connected arthritis of the lumbar spine; and hypertension also claimed as high blood pressure, to include as secondary to service-connected arthritis of the lumbar spine, and to this extent only, the appeals are granted.

New and material evidence has not been received to reopen claims for service connection for benign prostatic hypertrophy and diabetes mellitus, type II; thus, these claims are denied.

Service connection for PTSD is denied.

Service connection for headaches, to include as secondary to service-connected arthritis of the lumbar spine, is denied.

Service connection for hypertension, to include as secondary to service-connected arthritis of the lumbar spine, is denied.

Service connection for sleep apnea is denied.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, other than PTSD.  During the pendency of the claim, which has been reopened for consideration on the merits, the Veteran has had multiple diagnoses other than PTSD, to include depressive disorder, anxiety disorder, and bipolar disorder.  In January 2010, a VA examination was conducted to determine the etiology of any mental disorder, to whether any disorder has been caused or aggravated by the Veteran's service-connected lumbar spine disability.  The examiner indicated that he would have to resort to speculation to opine whether the spine disability aggravates the depression.  The examiner did not address the Veteran's statements indicating a worsening of his symptoms due to pain or otherwise provide a rationale for the opinion.  Further, the examiner did not address other diagnoses provided during the pendency of the claim.  In light of the Veteran's repeated attempts to obtain service connection for an acquired psychiatric disorder other than PTSD, the Board finds a remand is necessary to obtain an etiology opinion that thoroughly considers all disorders diagnosed during the pendency of the claim and clearly and completely addresses whether any disorder is related to service or to his service-connected spine disability.  The RO should ensure that the examiner addresses each disorder diagnosed during the pendency of the claim and that the examiner provides complete rationales addressing the etiology of each disorder.

The Veteran seeks a rating in excess of 40 percent for his service-connected lumbar spine disability, to include entitlement to an extraschedular rating.  During his hearing before the Board, the Veteran indicated that his condition has worsened.  He noted that he was treated at an emergency room in February of 2015.  See Transcript, page 8.  A review of the records shows that the most recent VA examination was conducted in January 2010.  Further, records from the Veteran's reported treatment in the emergency room have not been associated with the claims file.  On remand, updated treatment records must be obtained and a VA examination must be scheduled to determine the current severity of the Veteran's spine disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Finally, the Veteran seeks entitlement to a TDIU.  Since a remand is required to address the service connection claim for an acquired psychiatric disorder other than PTSD and to determine the current severity of his service-connected spine disability, and since the outcome of this development could impact the claim for a TDIU, the Board finds the Veteran's claim for a TDIU is inextricably intertwined with these claims.  Therefore, the TDIU issue is held in abeyance pending completion of the development discussed in this Remand.  See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file updated VA treatment records, to include February 2015 records from the emergency room in Jacksonville and any other treatment records identified by the Veteran.

2. Schedule the Veteran for a VA mental health examination to determine the etiology of any acquired psychiatric disorder diagnosed during the pendency of the claim, which was filed in October 2008.  Access to the electronic claims file on Virtual VA and VBMS and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

The examiner must identify all acquired psychiatric disorders diagnosed since October 2008.  If the examiner finds that any diagnosis rendered since October 2008 does not accurately identify or encompass the Veteran's symptoms, the examiner should explain why this is so, describe the Veteran's state of mental health during this period, and indicate the appropriate diagnoses.

For each valid diagnosis, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the disorder is due or related to service, or due to or aggravated by the Veteran's service-connected lumbar spine disability.

The examiner is advised that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A clear rationale for all opinions, including a discussion of the facts and medical principles involved, must be provided.  The examiner should address the Veteran's contention that his pain from his service-connected spine disability impacts his mental health.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected spine disability.  Access to the electronic claims file on Virtual VA and VBMS and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

In particular, the examiner must provide the range of motion of the lumbar spine in degrees and state whether there is any form of ankylosis.  In conducting the examination, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also describe any neurological manifestations of the service-connected lumbar spine disability.  The examiner must report the frequency and duration of any bed rest prescribed by a physician and treatment by a physician in one-year increments since the Veteran filed his claim in 2008.

Finally, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disability or disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

4. Then, readjudicate the Veteran's claims on appeal, to include whether referral of the spine disability for extraschedular consideration is warranted and entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


